
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.51


DUPLICATE Original No.    of    

AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

        This Agreement and General Release of All Claims ("Agreement") is
entered into by and between James H. Taylor, Jr. ("You" or "Employee") and
Boston Scientific Corporation ("Boston Scientific") as of the latest date of
execution by the parties to this Agreement. This Agreement shall not become
final or effective until the Effective Date (as defined in Paragraph 6(d),
below). This Agreement supersedes and cancels any prior employment agreements or
arrangements You may have entered into with Boston Scientific except for the
Employee Agreement signed by You on August 5, 1999 ("Employee Agreement") and
attached hereto as Attachment 1. Your obligations under the Employee Agreement
shall be in addition or complementary to and shall not be superseded by this
Agreement. However, if there is any conflict in terms between this Agreement and
the Employee Agreement, the terms of this Agreement prevail.

        Boston Scientific has been considering adopting an Executive Retirement
Plan ("Executive Retirement Plan") for members of the Executive Committee and
Division Presidents. This Agreement is intended to implement the terms of the
proposed version of an Executive Retirement Plan that was under consideration at
the time of the offer of this Agreement. Regardless of whether Boston Scientific
adopts an Executive Retirement Plan, and, if it does adopt such an Executive
Retirement Plan, regardless of the terms of any such Executive Retirement Plan,
this Agreement sets forth the terms governing any and all payments and benefits
to be provided to You.

        In consideration of the mutual covenants, agreements, and
representations contained herein, the adequacy of which is hereby acknowledged,
the parties hereto expressly and intentionally bind themselves as follows:

        1.    Retirement from Employment    

        You hereby acknowledge and agree that You are retiring from your
position as Executive Vice President, Corporate Operations, and as an employee
of Boston Scientific effective December 31, 2005 ("Retirement Date").

        2.    Payments by Boston Scientific    

        (a)   Boston Scientific shall pay You a lump sum of Five Hundred
Forty-nine Thousand Nine Hundred Forty-seven Dollars and 5/100 ($549,947.05)
(the "Supplemental Retirement Benefit"). Boston Scientific shall pay the
Supplemental Retirement Benefit on a date determined by Boston Scientific in its
first payroll period following June 30, 2006 or as soon thereafter as
administratively practical (the "Payment Date").

        (b)   You shall perform Consulting Services (as defined in
Paragraph 11(b), below) for Boston Scientific in accordance with
Paragraph 11(b), below if so requested by Boston Scientific. Boston Scientific
shall pay you a retainer consisting of a lump sum of One Hundred Thousand
Dollars ($100,000) (the "Consulting Services Retainer") as compensation for your
availability to perform the first fifty (50) days of Consulting Services and for
your performance of all of such fifty (50) days of Consulting Services that may
be requested. If Boston Scientific requests that you perform more than fifty
(50) days of Consulting Services during the two year period following the
Retirement Date, Boston Scientific shall pay you daily consulting fees
("Consulting Fees") as follows: (i) for such additional Consulting Services
performed during 2006, the Consulting Fee shall be Three Thousand Dollars
($3,000) per day; and (ii) for such additional Consulting Services performed
during 2007, the Consulting Fee shall be Two Thousand Dollars ($2,000) per day.
Boston Scientific shall pay the Consulting Services Retainer in a lump sum on
the Payment Date. Boston Scientific shall pay any Consulting Fees reasonably
promptly after the receipt of invoices prepared and issued in accordance with
Paragraph 11(b), below.

--------------------------------------------------------------------------------




        (c)   In place of certain payments made to you during your employment
with respect to certain life insurance policies, Boston Scientific shall pay you
(i) Seventy-Two Thousand Five Hundred Dollars ($72,500) per year in December of
each calendar year from 2006 to and including 2012; and (ii) Twenty-Two Thousand
Three Hundred Twelve Dollars ($22,312) per year in August of each of the
calendar years of 2006 and 2007. Notwithstanding the foregoing, in the event of
your death, Boston Scientific's payment obligation pursuant to this
Paragraph 2(c) shall cease with respect to any amounts not yet due to be paid as
of your death.

        (d)   Boston Scientific will pay You for all accrued but unused vacation
time through the Retirement Date under applicable Boston Scientific policy and
in accordance with applicable state law.

        (e)   You will remain eligible in the ordinary course for consideration
for an incentive payment under Boston Scientific's 2005 Performance Incentive
Plan ("2005 PIP"). Any such payment will be made at the same time it is made to
other participants in the 2005 PIP. You will not be eligible for consideration
for incentive payments under any future Performance Incentive Plan, and you
hereby waive any right to such consideration or such payments.

        (f)    All payments made pursuant to this Agreement shall be subject to
the withholding of such amounts as Boston Scientific reasonably may determine
that it is required to withhold pursuant to applicable federal or state law or
regulation. Without limiting the generality of the foregoing, the Supplemental
Retirement Benefit, the Consulting Services Retainer and the payments pursuant
to Paragraph 2(c) shall be subject to tax-related withholdings. Nothing in this
Agreement shall be construed to require Boston Scientific to make any payments
to compensate You for any adverse tax effect associated with any payments or
benefits or for any withholding from any payment.

        (g)   You expressly acknowledge that upon the occurrence of the
Retirement Date, You will not be eligible for any payments or benefits in
addition to those described in this Agreement under any existing Boston
Scientific Severance Pay Plan and/or Layoff Notification Plan or under any
Executive Retirement Plan.

        3.    Termination of Employment Benefits    

        (a)   You agree and acknowledge that your participation in Boston
Scientific's 401(k) Plan, Stock Option Plan(s), and Global Employee Stock
Ownership Plan, if any, Accidental Death and Dismemberment (AD&D), Business
Travel Accident, Life Insurance, Short-Term and Long-Term Disability Plans will
terminate as of your Retirement Date, as will your accrual of vacation time. You
further agree and acknowledge that You will participate through the Retirement
Date in all other benefits and benefit plans in which You are currently enrolled
to the same extent as do other active employees and that your participation in
and entitlement to any and all other benefits and benefits plans in which You
are currently enrolled, but which are not otherwise specifically addressed in
this Agreement, terminate on the Retirement Date.

        (b)   Your participation in Boston Scientific's Medical, Dental, and
Vision Plans (as well as the participation of any of your dependents who were
covered by such Plans one month prior to the Retirement Date) shall continue, on
the same terms and conditions as such coverage and/or participation is made
available from time to time to Boston Scientific employees generally, except
that You will pay the entire portion of the costs for any such
medical/dental/vision coverage for the period of time such coverage is provided
under the Consolidated Omnibus Budget and Reconciliation Act of 1986 ("COBRA"),
should You be eligible for and elect it. To enable Boston Scientific to comply
with its obligation to provide notification of your rights to continue Medical,
Dental, and Vision Plan coverage and/or Healthcare Reimbursement Account
participation, You agree to inform Boston Scientific of any change in address,
dependent or marital status. You further agree to inform Boston Scientific
immediately if before the end of the COBRA eligibility period, you become
eligible for any other group health coverage, and of the type and amount of such
coverage, as well as to promptly respond to

2

--------------------------------------------------------------------------------



any inquiries from Boston Scientific regarding other group health coverage. You
also acknowledge that You understand that the terms of Boston Scientific's
Medical, Dental, and Vision Plans and Healthcare Reimbursement Account offered
to Boston Scientific employees generally may change from time to time, and that
your coverage and/or participation and associated contribution costs will be
subject to any such change.

        (c)   Because You will as of your Retirement Date have met the
definition of Retirement with respect to your stock options that are currently
unvested, those options will vest as of your Retirement Date and become
exercisable in accordance with the terms and conditions in the applicable option
agreement(s) and plan document(s).

        4.    Expense Reimbursement    

        Boston Scientific will reimburse You in accordance with usual Boston
Scientific policy for all unreimbursed business travel and other out-of-pocket
expenses incurred by You through the Retirement Date in the performance of your
duties as an employee of Boston Scientific. Such expenses must be submitted no
later than January 31, 2006.

        5.    Relocation    

        You will be eligible to receive relocation benefits consistent with
those provided to executive officers pursuant to the Boston Scientific
Corporation Tier V Domestic Relocation Policy as revised on February 1, 2003,
such benefits to be utilized no later than December 31, 2007. In addition,
Boston Scientific will authorize the transport of up to four automobiles as part
of this relocation arrangement.

        6.    Release by Employee    

        Employee hereby releases and forever discharges Boston Scientific and
its subsidiaries, affiliates, predecessors, successors, and assigns and the
Directors, officers, shareholders, insurers, plans, employees, representatives
and agents of each of the foregoing (collectively "Releasees") of and from the
following as of the date of Employee's execution of this Agreement:

        (a)   Any and all claims, demands, and liabilities whatsoever of every
name and nature (other than those arising directly out of this Agreement),
including (without limitation) any claim in the nature of so-called
whistleblower complaints to the extent permitted by applicable law, and any and
all claims, demands and liabilities with respect to Employee's employment or the
terms and conditions of his employment, benefits or compensation which Employee
has against Releasees, or ever had;

        (b)   As included in the above, without limitation, all claims known or
unknown for tortious injury, breach of contract, and wrongful discharge
(including without limitation, any claim for constructive discharge), all claims
for infliction of emotional distress, all claims for slander, libel, or
defamation of character, all claims of retaliation, and all claims for
attorneys' fees, as related to Employee's employment, or the terms and
conditions of his employment, benefits, or compensation; and

        (c)   Employee specifically releases and forever discharges Releasees
from any and all claims based upon any allegation of employment discrimination,
including (without limitation) discrimination on the basis of race, color, sex,
sexual orientation, age (including any claim pursuant to the Federal Age
Discrimination in Employment Act ("ADEA")), genetic information, religion,
disability or national origin.

        (d)   Employee acknowledges that he has been given the opportunity, if
he so desires, to consider this Agreement for twenty-one (21) days before
executing it. In the event that Employee executes the Agreement within less than
twenty-one (21) days of the date of its delivery to him, he acknowledges that
such decision was entirely voluntary and that he had the opportunity to consider
this Agreement for the entire twenty-one (21) day period. Boston Scientific
acknowledges that for a period of seven (7) days from the date of the execution
of this Agreement, Employee shall retain the right to revoke

3

--------------------------------------------------------------------------------




this Agreement by written notice to Boston Scientific, c/o Lucia L. Quinn,
Executive Vice President, Human Resources, Boston Scientific Corporation, One
Boston Scientific Place, Natick, Massachusetts, 01760, or her successor, and
that this express Agreement shall not become final, effective or enforceable
until such revocation period expires (the "Effective Date"). Therefore, no
Boston Scientific obligations will be met and the payment called for by Boston
Scientific under Paragraph 2(a), above, shall not be made until the Effective
Date (or the Retirement Date, if later).

        7.    No Damages Sought    

        Employee represents and states that he has not sought and will not seek
or accept any damages or individualized relief in connection with any complaints
or charges filed against Releasees with any local, state or federal agency or
court, and Employee agrees that if any complaint or charge is filed on his
behalf, he shall take all reasonable steps necessary to refuse any damages or
individualized relief in connection therewith.

        8.    No Liability Admitted    

        Employee acknowledges that neither Boston Scientific's execution of this
Agreement nor Boston Scientific's performance of any of its terms shall
constitute an admission by Boston Scientific of any wrongdoing by any of the
Releasees.

        9.    Nondisclosure of Confidential Information; Return of Boston
Scientific Property    

        (a)   Employee shall keep entirely secret and confidential, and shall
not disclose to any person or entity, in any fashion or for any purpose
whatsoever, any information that is (i) not available to the general public,
and/or (ii) not generally known outside Boston Scientific, regarding Releasees,
to which he has had access or about which he heard during the course of his
employment by Boston Scientific or during the Consulting Services Period in
connection with his performance of the Consulting Services (described in
Paragraph 11, below), including (without limitation) any information relating to
any of the Releasees' business or operations; their plans, strategies, prospects
or objectives; their products, technology, processes or specifications; their
research and development operations or plans; their customers and customer
lists; their manufacturing, distribution, procurement, sales, service, support
and marketing, clinical, regulatory and quality practices and operations; their
financial conditions and results of their operations; their operational
strengths and weaknesses; and their personnel and compensation policies,
procedures and transactions ("Boston Scientific Confidential Information").

        (b)   Employee agrees to return to Boston Scientific, on or before the
Retirement Date, except as Boston Scientific may specifically provide to him or
allow him to retain during the Consulting Services Period in connection with his
performance of the Consulting Services, documents or media of whatever nature,
including summaries containing any of the data referred to in the immediately
preceding paragraph, and all documents, data, material, details and copies
thereof in any form, any property provided to or produced by him, including
without limitation all samples, reports, communications, drawings, notes and
analyses, any property passes, keys, credit cards, business cards,
identification badges, and all sample and demonstration products, provided to or
produced by him (the "Boston Scientific Property").

        10.    No Detrimental Communications    

        Employee agrees that he will not make or cause to be disclosed any
negative, adverse or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Releasees regarding any of the Releasees or about any of the
Releasees' products or services, business affairs, financial condition or
prospects for the future. Furthermore, Employee hereby represents to Boston
Scientific that he has made no such communication, and Employee acknowledges
that Boston Scientific relies upon this representation in agreeing to enter into
this Agreement.

4

--------------------------------------------------------------------------------




        11.    Future Assistance/Consulting Services    

        (a)   Boston Scientific may seek the assistance, cooperation or truthful
testimony of Employee in connection with any investigation, litigation, patent
application or prosecution, or intellectual property or other proceeding arising
out of matters within the knowledge of Employee and/or related to his position
as an employee of or Consultant to Boston Scientific, and in any such instance,
Employee shall provide such assistance, cooperation or truthful testimony and
Boston Scientific shall pay Employee's reasonable costs in connection therewith.

        (b)   Employee shall provide Consulting Services, as defined below, that
are requested by Boston Scientific consistent with this Paragraph 11(b). Boston
Scientific may request consulting services related to the operations of Boston
Scientific that are appropriate for an individual of Employee's knowledge and
experience, which may include but are not necessarily limited to services
related to Boston Scientific's Global Operations and Quality Operations,
including advice and assistance concerning Boston Scientific's Lean
Manufacturing Initiative, its Quality Operations Initiative or any related
initiatives, in their current or future forms ("Consulting Services"). The
persons in the following job titles or any of their designees may request that
Employee perform Consulting Services: the President and CEO, the Senior Vice
President, Operations; the Chief Operating Officer; and the Senior Vice
President, Corporate Quality Assurance. Boston Scientific shall compensate
Employee for Consulting Services as described in Paragraph 2(b), above. Boston
Scientific also agrees to pay Employee's reasonable travel expenses incurred in
the course of providing Consulting Services (although Boston Scientific shall
not reimburse him for office expenses incurred in the course of providing
Consulting Services and shall not maintain an office for Employee after his
Retirement Date). Employee shall promptly provide to the President of Boston
Scientific or the President's designee a written statement of services performed
and dates of such services in reasonable detail if either: (i) Employee
completes fifty (50) days of Consulting Services; or (ii) Boston Scientific
requests such a statement. Employee shall also provide any records of Consulting
Services as requested by the President or the President's designee. Employee
shall invoice Boston Scientific for Consulting Services performed after the
first fifty (50) days of Consulting Services, by delivery of an invoice to the
President of Boston Scientific or his designee, by the first business day of the
quarter following the quarter in which they are performed. Such invoice shall
set forth the services performed and the dates of services in reasonable detail.
If Employee provides the Consulting Services only during the time period from
his Retirement Date through December 31, 2006, that time period shall be the
"Consulting Services Period." If Employee provides any Consulting Services
during the time period from January 1, 2007 through December 31, 2007, then the
entire time period from his Retirement Date through December 31, 2007 shall be
the "Consulting Services Period." Employee understands, represents and warrants
that he:

(i)shall be engaged as an independent contractor and not as an employee of
Boston Scientific during the Consulting Services Period (the use of the defined
term "Employee" for drafting purposes only in this overall Agreement
notwithstanding);

(ii)shall for any amounts paid to him for Consulting Services beyond the first
fifty (50) days, be solely responsible for payment of all federal, state and
local taxes including but not limited to income, Social Security, unemployment,
disability and other taxes;

(iii)during the Consulting Services Period, shall have no right to bind Boston
Scientific in any manner without the express written consent of the President of
Boston Scientific or his designee, and that he is not entitled to any benefits
for which Boston Scientific employees are eligible, unless otherwise expressly
set forth in this Agreement;

(iv)as of the date this Agreement is executed, is not excluded, debarred,
suspended, or otherwise ineligible to participate in U.S. government health care
programs (e.g., Medicare, Medicaid, CHAMPUS) or U.S. government procurement and
non-procurement programs, and if at any time during the Consulting Services
Period, he becomes so excluded, debarred, suspended or

5

--------------------------------------------------------------------------------



otherwise ineligible, he will immediately disclose such information to the
President of Boston Scientific;

(v)during the Consulting Services Period, has the unrestricted right to disclose
any third-party information he submits to Boston Scientific in the performance
of the Consulting Services and that the Consulting Services do not violate any
agreement with other parties or other restrictions of any kind, and that he
shall not disclose to Boston Scientific any confidential or proprietary
information belonging to any third party or represent as unrestricted any data
of any kind that he knows to be covered by valid patent, copyright or other form
of intellectual property protection;

(vi)will abide by the confidentiality obligations set forth in Paragraph 9(a) of
this Agreement in the performance of the Consulting Services and thereafter and
shall not, without Boston Scientific's prior written consent, disclose or use
any Boston Scientific Confidential Information, except as requested by Boston
Scientific;

(vii)agrees that all tangible property provided to or produced by him during the
Consulting Services Period, including without limitation all samples, reports,
communications, drawings, notes, analyses and materials received from Boston
Scientific or produced in connection with the Consulting Services, shall fall
within the definition of Boston Scientific Property and shall remain the
exclusive property of Boston Scientific; Employee further agrees to maintain any
Boston Scientific Property provided to or produced by him in connection with the
Consulting Services in his custody and control and to return it at the
conclusion of the Consulting Services Period or upon Boston Scientific's
request;

(viii)agrees that during the Consulting Services Period and for one (1) year
thereafter, will promptly report and disclose to Boston Scientific all
improvements to Boston Scientific's products and/or services tested and
evaluated by him and all ideas and concepts heard, developed or conceived,
either alone or with others, including any ideas and concepts which result in
new products or significant enhancements to existing products, while performing
the Consulting Services ("Developments"). Developments shall be the sole and
exclusive property of Boston Scientific and are hereby assigned to Boston
Scientific without any additional payments by Boston Scientific. It is
understood that Boston Scientific shall have the right but not the obligation to
initiate, prosecute, maintain and defend any and all patentable ideas and
concepts with respect to Developments. Employee shall provide reasonable
assistance to Boston Scientific with respect to any such patents and patent
applications, and shall execute all appropriate documents and assignments with
respect to any such patents and patent applications. Employee agrees not to
assert any rights in law or in equity in the Developments;

(ix)during the Consulting Services Period and for one (1) year thereafter, shall
submit to Boston Scientific any paper he intends to publish relating in any way
to the Consulting Services or the subject matter thereof, and shall not submit
any such paper to a publisher or other party prior to the expiration of
forty-five (45) days from the date an outline of the paper is submitted to
Boston Scientific. If Boston Scientific determines in good faith during such
period that publication or presentation of such paper would be detrimental to
its intellectual property interests, Employee shall work in good faith with
Boston Scientific to retract or modify the paper to remove all language which is
detrimental to Boston Scientific's intellectual property or other interests, or,
in the alternative and at Boston Scientific's election, shall refrain from
submitting such paper to a publisher or other party for an additional 120 days
to permit Boston Scientific to file patent applications or take other steps to
protect its intellectual property or other interests. During the Consulting
Services Period and for a period of one (1) year thereafter, Employee shall also
submit to Boston Scientific for review, on a

6

--------------------------------------------------------------------------------



confidential basis, any patent applications relating to the Consulting Services
naming Employee as an inventor, either alone or with others, which Employee or
any third party intends to file with any U.S. or international patent offices in
advance of the filing of any such application. Boston Scientific shall have
thirty (30) days in which to review such applications. If Boston Scientific
makes a good faith determination, within such period, that the filing of such an
application would be contrary to its intellectual property rights set forth
herein, Employee shall amend, or cause to be amended, such proposed patent
application to remove any language that is determined by Boston Scientific to be
contrary to its intellectual property rights hereunder; and

(x)agrees to indemnify Boston Scientific and hold Boston Scientific harmless
from any suits, claims, actions, damages or losses whatsoever (including
attorneys' fees) arising out of any claim that any use of the Developments by
Boston Scientific infringes any copyright or patent or otherwise violates any
third party rights; resulting in any way from any of his acts or omissions in
the performance of the Consulting Services or his presence at a Boston
Scientific facility; and for any obligations imposed by law on Boston Scientific
to pay any taxes, Social Security, unemployment or disability insurance or other
items in connection with payments made to him under this Paragraph 11(b) in
connection with the Consulting Services.

        12.    Hiring of Boston Scientific Employees    

        During the period beginning as of the Retirement Date and for
twenty-four (24) months thereafter, You shall not attempt to or actually hire
away any individual who is or was an employee of Boston Scientific or any of its
affiliates within the twelve (12) month period immediately preceding the
Retirement Date, assist in the hiring away of any such employee by another
person, or encourage any such employee to terminate his or her employment with
Boston Scientific or any of its affiliates, whether directly or indirectly,
unless the Chief Executive Officer of Boston Scientific or his or her designee
shall have given prior written approval.

        13.    Post-Separation Non-Competition Restriction    

        During the period beginning as of the Retirement Date and for
twenty-four (24) months thereafter, You shall not directly or indirectly,
without the written consent of the Chief Executive Officer of Boston Scientific
or his or her designee, engage in any activity, including but not limited to any
activity in the area of Employee's work responsibilities at Boston Scientific,
which is competitive with Boston Scientific.

        14.    Confidentiality    

        Employee acknowledges and understands that the terms of this Agreement
will be filed in accordance with the rules and regulations of the Securities and
Exchange Commission and may therefore become publicly available.

        15.    Failure to Meet Obligations    

        In the event of your breach of Paragraphs 12 or 13, above, You shall
repay to Boston Scientific the Supplemental Retirement Payment and the
Consulting Services Retainer, and shall be liable, moreover, for any damages
which a court may determine and shall be subject to injunctive relief and any
other relief which a court may award; provided that this sentence shall not have
any effect on the your ability to bring an ADEA charge with the Equal Employment
Opportunity Commission ("EEOC") or a lawsuit challenging the waiver of ADEA
claims contained herein, or to participate in any investigation or proceedings
conducted by the EEOC (which term hereinafter shall be deemed to refer to the
EEOC or any state or local fair employment practices agency acting as an EEOC
deferral agency for purposes of filing an ADEA charge with the EEOC).

7

--------------------------------------------------------------------------------




        16.    Resignations    

        If Employee is an officer or member of the board of directors of Boston
Scientific, or of any of the Releasees, or any of their affiliated companies,
including but not limited to the Boston Scientific Foundation, Inc., Employee
hereby agrees to cooperate in the execution of any document reasonably requested
to evidence Employee's resignations from such position(s).

        17.    Governing Law; Severability    

        This Agreement is entered into and shall be construed under the laws of
the Commonwealth of Massachusetts, without regard to its conflict of laws rules.
In the event any provision of this Agreement is determined to be illegal or
unenforceable by a duly authorized court of competent jurisdiction, then the
remainder of this Agreement shall not be affected thereby, it being the
intention of the parties that each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. Except as provided
immediately below, if any portion of the Release language in Paragraph 6, above,
were ruled to be unenforceable for any reason, Employee shall return the
Supplemental Retirement Payment and the Consulting Services Retainer to Boston
Scientific upon demand by Boston Scientific, which demand shall be made if
Employee were to file any claims against any of the Releasees in violation of
this Agreement, especially Paragraph 7, above. The foregoing sentence shall not
apply to Employee's ability to bring an ADEA charge or a lawsuit challenging the
waiver of ADEA claims.

        18.    Waivers; Amendments    

        The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach. No
modification, alteration, or change or waiver of any provision of this Agreement
shall be effective unless in writing and signed by both parties wherein specific
reference is made to this Agreement.

        19.    No Other Inducements    

        This Agreement sets forth the entire understanding of the parties in
connection with its subject matter. Any and all prior negotiations are merged in
this Agreement. Neither of the parties has made any settlement, representation
or warranty in connection with the issues addressed in this Agreement (except
those expressly set forth in this Agreement) which has been relied upon by the
other party, or which acted as an inducement for the other party to enter into
this Agreement.

        20.    Persons Bound by the Agreement    

        This Agreement shall be binding upon and inure to the benefit of
Employee and to the benefit of each of the Releasees and their respective
successors and assigns.

        21.    Assignment of Interests    

        Employee warrants that he has not assigned, or transferred or purported
to assign or transfer any claim against Releasees.

        22.    Prevailing Party Entitled to Fees    

        In the event that any action or proceeding is initiated to enforce or
interpret the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party in any such action or proceeding shall be
entitled to its costs (including reasonable attorneys' fees); provided that if
the Employee files a lawsuit challenging the waiver of ADEA claims contained
herein, the prevailing party will be entitled to its costs, including reasonable
attorneys' fees only to the extent specifically authorized under federal law.

8

--------------------------------------------------------------------------------




        23.    Representation    

        Boston Scientific hereby advises Employee to consult an attorney of his
choice before executing this Agreement. Employee represents that, prior to
executing this Agreement, he was advised to and had the opportunity to review
the provisions of this Agreement with counsel of his choice.

        The parties have read the foregoing Agreement and know its contents, and
know that its terms are contractual and legally binding. The parties further
agree that they enter this

        Agreement voluntarily and that they have not been pressured or coerced
in any way into signing this Agreement.

IN WITNESS WHEREOF, the parties hereby agree.


By:
 


--------------------------------------------------------------------------------

James H. Taylor, Jr.
 
 
 


--------------------------------------------------------------------------------

Date
BOSTON SCIENTIFIC CORPORATION
By:
 


--------------------------------------------------------------------------------

Lucia Luce Quinn
Executive Vice President, Human Resources
 
 
 


--------------------------------------------------------------------------------

Date

Attachment:   Employee Agreement
Dated August 5, 1999

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.51

